Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                DETAILED ACTION
This is in response to the communication filed on 04/22/2022. Claims 1-20 were pending in the application. Claims 1-20 have been allowed.  
Response to Arguments
Applicant’s arguments, see page 8 of remarks, filed on 04/22/2022 with respect to 35 USC 35 USC 102 (a)(1) type rejections of claims 1-4, 9-14 and 18-20 have been fully considered and are persuasive.  Previous 35 USC 102(a)(1) type rejections have been withdrawn. Applicant’s arguments, see page 9 of remarks, filed on 04/22/2022 with respect to 35 USC 35 USC 103 type rejections of claims 5-8 and 15-18 have been fully considered and are persuasive.  Previous 35 USC 103 type rejections have been withdrawn. 
Examiner’s Amendment 
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Garrett Hall (Reg. No. 67,888) on 6/8/2022.
Claims 1-3, 12-14 and 20 have been amended as follows: 
Claim 1.		(Currently Amended)  A system comprising:	  a volatile memory device; and	  a processing device configured to process an initial set of command types, the processing device, operatively coupled with the volatile memory device, configured to perform operations comprising:	  receiving a command extension module and a digital signature, the digital signature being generated based on the command extension module using a private key of a key pair, the command extension module, once installed by the processing device, enabling the processing device to process a new command type that is not included in the initial set of command types, the command extension module comprising a time to live (TTL) value;	  verifying the digital signature using a public key of the key pair; 	  based on a successful verification of the digital signature, temporarily installing the command extension module on the system, the temporarily installing of the command extension module comprising loading the command extension module in the volatile memory device; 
the processing device comprising an extension redirect component configured to forward a command to the command extension module based on the command corresponding to the new command type; and
the processing device further configured to erase 
Claim 2.		(Currently Amended)  The system of claim 1, wherein the is further configured to:	  receive [[a]] the command; and	  determine the command corresponds to the new command type[[;]] [[and]]	  

Claim 3.		(Currently Amended)  The system of claim [[2]] 1, wherein the command extension module processes the command.

Claim 12.	(Currently Amended)  A method comprising:	  receiving, by a memory sub-system controller comprising one or more processors of a machine, a command extension module and a digital signature, the digital signature being generated based on the command extension module using a private key of a key pair, the memory sub-system controller comprising firmware that enables the memory sub-system to process an initial set of command types, the command extension module comprising a set of machine-readable instructions, that once installed by the memory sub-system controller, enables the memory sub-system controller to process a new command type that is not included in the initial set of command types, the command extension module comprising a time to live (TTL) value;	  verifying, by the memory sub-system controller, the digital signature using a public key of the key pair; 	  based on a successful verification of the digital signature, temporarily installing, at the memory sub-system controller, the command extension module, the temporarily installing of the command extension module comprising storing the command extension module in a volatile memory device of the memory sub-system controller; 
forwarding a command to the command extension module based on the command corresponding to the new command type; and
erasing the command extension module based on expiration of the TTL value.

Claim 13.	(Currently Amended)  The method of claim 12, further comprising:	  receiving [[a]] the command; and	  determining the command corresponds to the new command type[[;]] [[and]]	  

Claim 14.	(Currently Amended)  The method of claim [[13]] 12, further comprising:	  processing, by the command extension module, the command.

Claim 20.	(Currently Amended)  A non-transitory computer-readable storage medium comprising instructions that, when executed by a processing device, configure the processing device to perform operations comprising:	receiving a command extension module and a digital signature, the digital signature being generated based on the command extension module using a private key of a key pair, the processing device comprising firmware that enables the processing device to process an initial set of command types, the command extension module comprising a set of machine-readable instructions, that once installed by the processing device, enables the processing device to process a new command type that is not included in the initial set of command types, the command extension module comprising a time to live (TTL) value;	verifying the digital signature using a public key of the key pair; [[and]]	based on a successful verification of the digital signature, temporarily installing the command extension module, the temporarily installing of the command extension module comprising storing the command extension module in a volatile memory device of the processing device; 
forwarding a command to the command extension module based on the command corresponding to the new command type; and
erasing the command extension module based on expiration of the TTL value.

                                     Examiner’s Reasons for Allowance
The following is an examiner’s statement of reasons for allowances: 
            Independent claim 1 is patentable over the cited prior arts because they do not anticipate nor fairly and reasonably teach independently or in combination a system/ method/ storage medium comprising besides other limitations:  based on a successful verification of the digital signature, temporarily installing, at the memory sub-system controller, the command extension module, the temporarily installing of the command extension module comprising storing the command extension module in a volatile memory device of the memory sub-system controller; forwarding a command to the command extension module based on the command corresponding to the new command type; and erasing the command extension module based on expiration of the TTL value.
            Closest prior art in the record Lawrence et al, US 2007/0027627 A1 teaches a method/ system for providing functional extensibility to a global navigation satellite system receiver. An application programming interface to the receiver is provided. The interface is public, such as using publically available software or publically distributed instructions, for loading on applications or other extensions to the core functionality of the GPS receiver (See Abstract) Lawrence et al further teaches wherein software interface allows the core navigation and extended functions to run on the same receiver … a new executable file is added onto the file-system and the executable file is added to the list of things that start automatically upon boot (note para. [0056] –[0057]); and a dynamic loader for loading allows a new or added application to be added to already existing applications. The dynamic loader is software, tools or directions for adding functional extensions that adhere to the software interface for running the functional extensions on the processor in the receiver. Public tools and/or directions are provided to load the complete firmware image into the global navigation satellite system receiver. For example, the dynamic loader is dynamic link libraries or additional process executor like the traditional Linux init process (note para. [0070])  However,  Lawrence et al  fails to teach expressly wherein the command extension module comprising a time to live (TTL) value; and an extension redirect component configured to forward a command to the command extension module based on the command corresponding to the new command type; and the processing device further configured to erase the command extension module based on expiration of the TTL value.
           Closest prior art in the record Batwara et al, US 2013/0275391 A1 teaches a method/ system for managing data expiry by examining metadata associated with data in a non-volatile recording medium. The method includes expiring data from a non-volatile recording medium in response to metadata indicating that an expiration period for the data has been satisfied (see Abstract) Batwara et al further teaches non-volatile memory controller  may further comprise a non-volatile memory device interface that is configured to transfer data, commands,  and/or queries to the non-volatile memory media controller  over a bus  (See para. [0076]); An expiration indicator or parameter, as used herein, defines or identifies an expiration period, timeout period, time-to-live (TTL), or the like for data, after which the non-volatile memory device 120 is no longer obligated and/or required to store or persist the data (e.g., after which the expiry module 206 may expire the data) (See para. [0081]); and expiry metadata, as used herein, comprises a direct or indirect indication of a time   after which associated data may be expired, erased, removed, deleted, trimmed, invalidated, evicted, or otherwise cleared from the non-volatile memory device (See para. [0086]) However, Batwara et al fails to disclose expressly based on a successful verification of the digital signature, temporarily installing the command extension module on the system, the temporarily installing of the command extension module comprising loading the command extension module in the volatile memory device; and the processing device comprising an extension redirect component configured to forward a command to the command extension module based on the command corresponding to the new command type.

                                                                   Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays should be clearly labeled “Comments on Statement of Reasons for Allowance.”
          Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTO ABEDIN whose telephone number is 571-272-3551.  The examiner can normally be reached on M-F from 10:00 AM to 6:30 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jay Kim, can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHANTO ABEDIN/            Primary Examiner, Art Unit 2494